Citation Nr: 0401300	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law



ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran had active service from August 1953 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2001 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran was diagnosed with a personality disorder and 
not with an acquired psychiatric disorder during his active 
service.

2.  There is no credible evidence that the veteran was 
psychotic during his active service.

3.  The preponderance of the competent medical evidence of 
record does not demonstrate that there is a nexus between 
currently diagnosed bipolar disorder and the veteran's active 
service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a May 2001 letter, the RO notified the veteran of the 
evidence which would be needed to substantiate his claim.  In 
an August 2003 Supplemental Statement of the Case, the RO 
notified the veteran that the National Personnel Records 
Center had reported that his service medical records were 
unavailable except for some Surgeon General's Office records.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation concerning 
service connection.  38 C.F.R. § 3.303(c) (2003).

As noted above, the veteran's service medical records are 
unavailable.  Information from hospital admission cards 
created by the Office of the Surgeon General, Department of 
the Army, shows that, in October 1953, the veteran, who at 
that time had more than one month and less than 3 months of 
active service, was admitted to Madigan Army at Fort Lewis, 
Washington, for a period of 5 days.  He was treated on a 
closed neuropsychiatric ward for a diagnosis of schizoid 
personality.  The circumstances of his admission were not 
recorded.

In statements which he made to a VA psychiatric examiner in 
July 2003, the veteran described the circumstances leading up 
to his admission to the service department hospital as 
follows:  He was standing around with some other men on a 
break when he referred to his rifle as a gun.  This remark 
upset his sergeant, who ordered him to repeat in front of the 
squad: "This is my rifle.  This is my gun.  This [the rifle] 
is for fighting.  This [grabbing his crotch] is for fun."  
He was only able to chant these words for a minute before he 
became distraught and collapsed.  He went to see the chaplain 
and was referred to the hospital.

At a VA outpatient mental health clinic initial evaluation in 
January 2000, the veteran stated that, at the service 
department hospital, he was restrained by orderlies and given 
a "shot" by a nurse.  He also stated that, in December 
1999, at a truck stop store in Indiana, somehow he set off an 
alarm and was taken to a small room by security guards.  He 
stated that this incident in 1999 reminded him of his 
experience in the service department hospital in 1953.

Records of a private physician show an entry in April 1973 
"Dx. [diagnosis] depression."  The records of the private 
physician contain no other information concerning the 
veteran's mental status.

In September 2000, a VA mental health clinic psychiatrist 
diagnosed the veteran with BAD [bipolar affective disorder] 
with psychotic features, in remission.

The RO arranged for the veteran to be evaluated by a 
psychiatrist.  The RO requested that the examiner offer an 
opinion on the question of whether any current mental 
disorder is a continuation or result of the schizoid 
personality disorder referenced in the Surgeon General's 
Office records.  At the VA psychiatric examination in July 
2003, the examiner reported a diagnosis on Axis I of bipolar 
disorder, not otherwise specified.  He found that the veteran 
did not meet the criteria for a diagnosis of schizoid 
personality disorder.  He stated an opinion that the behavior 
prior to his inservice hospitalization which the veteran 
described was thought to show situational anxiety.  The VA 
psychiatric examiner did not link any current acquired 
psychiatric disorder to any incident or manifestation during 
the veteran's active service.

In December 2003, the veteran's representative submitted to 
the Board a treatment note from a VA mental health clinic 
dated in November 2003 in which a staff psychiatrist stated 
as follows:  

70 yo [year old] veteran with recurrent MDI [manic 
depressive illness] with psychotic features 
(obsessional, ruminative) (OR BAD, NOS) [bipolar 
affective disorder, not otherwise specified].  Pt 
[patient] is a very poor historian and reports vaguely  
that "my level of compensation has been reduced".

Pt reports much improvement generally since dx 
[diagnosis] of SAS [sleep apnea syndrome] and beginning 
CPAP [continuous positive airway pressure] ALONG WITH 
SSRI [selective serotonin reuptake inhibitor].

Pt and his attorney are evidently perseverating on my 
role in fighting this battle.  My opinion is EXACTLY AS 
I HAVE STATED BEFORE IN PROGRESS NOTES:

[THE VETERAN] HAS REPORTED EVENTS OCCURRING IN THE ARMY 
WHICH SOUND LIKE HE HAD A PSYCHOTIC DEPRESSION (ONE 
ESTIMATED 2 WEEK HOSPITALIZATION AFTER CRYING OUTBURSTS 
WITH CHAPLAIN).  I HAVE NO REASON TO DOUBT [HIS] REPORT 
OF THIS ALTHOUGH HE IS SO FUZZY ABOUT THE DEATAILS THAT 
HE MAY BE CONVEYING THE IMPRESSION TO OTHERS OF 
EVASIVENESS.  [THE VETERAN'S ATTORNEY] IS TRYING TO 
ESTABLISH A LEVEL OF SERVICE CONNECTION FOR PSYCHIATRIC 
PROBLEMS.  HE WOULD BE A MAJOR LIABILITY IN ANY WORK 
SITUATION BECAUSE OF HIS RESIDUAL GUARDEDNESS AND 
ANXIETY.

Then in 1973 , he had another psychiatric [sic] break 
and admission to hosp was advised but declined.

The VA treatment records submitted by the veteran's 
representative were constructively part of the record before 
the Board when the Board received the claims file from the RO 
in December 2003.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In addition, the records were submitted to the Board 
within 90 days of the certification of the appeal by the RO.  
Therefore, the Board finds that it is not necessary to remand 
this case to the RO for initial consideration of the VA 
treatment records by the agency of original jurisdiction.  
See 38 C.F.R. § 1304 (2003).

The Board notes that the VA staff psychiatrist appears to 
have based a finding that the veteran may have had a 
psychotic break in service at the time of the claimed 
incident involving his rifle solely on the veteran's history 
of the claimed event.  However, in his progress note of 
November 2003, the VA staff psychiatrist reported that the 
veteran is "a very poor historian".  Also, contrary to what 
the veteran told the staff psychiatrist, he was hospitalized 
in 1953 for 5 days, not for 2 weeks, according to the Surgeon 
General's records.  Any finding made in 2003 that the veteran 
had a psychotic break 50 years earlier which is based solely 
on the subjective account of an individual like the veteran 
who is a poor historian, without any service records, 
eyewitness accounts by others who observed the veteran at the 
time, or any other corroborating evidence, is, the Board 
finds, highly speculative.  Therefore, the Board finds as a 
fact that the veteran was not psychotic while on active duty.  
The VA psychiatric examiner's opinion in July 2003 that the 
veteran's account of the incident in question during his 
active service likely demonstrated that he had had an episode 
of situational anxiety in October 1953 is, in the Board's 
view, a more reasonable and credible interpretation of the 
event.  

The Board notes that the only diagnosis shown by official 
service records is of a personality disorder for which 
service connection may not be granted.  See 38 C.F.R. 
§ 3.303(c) (2003).  The preponderance of the competent 
medical evidence of record does not link the veteran's 
current bipolar disorder to his period of active service.  
Furthermore, as a layman, the veteran is not qualified to 
offer an opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board must, therefore, conclude that the 
preponderance of the credible evidence of record is against 
the claim for service connection for bipolar disorder, and 
entitlement to that benefit is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for bipolar disorder is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



